          IN THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                   ASHEVILLE DIVISION
                       1:19 CR 58-1

UNITED STATES OF AMERICA,                  )
                                           )
                  Plaintiff,               )
                                           )                  ORDER
v.                                         )
                                           )
MARY SARAH FLEISCHER,                      )
                                           )
               Defendant.                  )
_______________________________            )

      This matter is before the Court on Defendant’s Motion to Seal Dkt. 56

(Doc. 57) (“Motion to Seal”) which seeks the sealing of Defendant’s Sentencing

Memorandum (Doc. 56) and the attached exhibits (Docs. 56-1, 56-2).

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      Here, the Court has considered the Motion to Seal, the public’s interest

in access to the Defendant’s Sentencing Memorandum and the exhibits, and

alternatives to sealing.

      The Motion to Seal and the Sentencing Memorandum have appeared

                                       1
publicly on the docket since January 6, 2020.1 The Government has not filed

any response.

      The Sentencing Memorandum is submitted in connection with

Defendant’s sentencing hearing which is scheduled for January 9, 2020. The

Sentencing Memorandum, however, is brief and limited in scope. Specifically,

while Defendant recommends that the Court impose the ten-year mandatory

minimum sentence, the primary focus of the Sentencing Memorandum is a

related request that the Court recommend to the Bureau of Prisons that

Defendant participate in the Residential Drug Abuse Program. The Sentencing

Memorandum and the exhibits describe Defendant’s medical and mental

health history and information in detail in support of her request for this

recommendation.

      Under these circumstances, the undersigned is persuaded that sealing is

appropriate and that less restrictive means of handling the information are not

sufficient.

      Accordingly, Defendant’s Motion to Seal Dkt. 56 (Doc. 57) (“Motion to

Seal”) is GRANTED, and Defendant’s Sentencing Memorandum (Doc. 56) and




1 Defense counsel advises that the filing was not made earlier as a result of holiday
travel, end of year business matters, and other deadlines.
                                         2
the exhibits attached thereto (Docs. 56-1, 56-2) are SEALED and shall remain

sealed until further Order of the Court.



                                 Signed: January 8, 2020




                                        3
